 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
      CHRISTOPHER M. TAYLOR,
 7
                                    Plaintiff,            Case No. C18-0687-RSM
 8
              v.
 9                                                        ORDER DISMISSING ACTION
      DEA,
10
                                    Defendant.
11

12
             The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the
13
     Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the
14
     remaining record, hereby finds and ORDERS as follows:
15
             (1)    The Report and Recommendation is approved and adopted;
16
             (2)    Plaintiff’s complaint and this action are DISMISSED with prejudice, under 28
17
     U.S.C. § 1915(e)(2)(B), for failure to state any claim upon which relief may be granted; and
18
             (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
19
     Mary Alice Theiler.
20
             DATED this 19 day of November 2018.
21

22

23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
     ORDER DISMISSING ACTION - 1
